11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Kinder Morgan SACROC, LP;              * Original Mandamus Proceeding
Kinder Morgan CO2 Co., LP;
Kinder Morgan Production Co., L.P.;
and Kinder Morgan Production Co., LLC,

No. 11-21-00234-CV                           * December 17, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has considered the petition for writ of mandamus filed by Kinder
Morgan SACROC, LP; Kinder Morgan CO2 Co., LP; Kinder Morgan Production
Co., L.P.; and Kinder Morgan Production Co., LLC and concludes that the petition
for writ of mandamus should be denied. Therefore, in accordance with this court’s
opinion, the petition for writ of mandamus is denied.